UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7393


CHRISTOPHER JOHANNE GARRIS, JR.,

                Plaintiff - Appellant,

          v.

ALFONSO L. GOBER, Sergeant,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00504-CCE-LPA)


Submitted:   January 23, 2014               Decided:   February 11, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Johanne Garris, Jr., Appellant Pro Se.        Scott
Bartley Goodson, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher   Johanne       Garris,    Jr.,    a   North     Carolina

state     prisoner,   filed   a    42    U.S.C.    § 1983    (2006)     complaint

against correctional officer Alfonso L. Gober, asserting that

Gober     used   constitutionally       excessive    force      against    him   in

closing the tray door in Garris’ prison cell on Garris’ finger.

Garris appeals the district court’s orders denying his motions

for entry of default judgment and granting summary judgment in

favor of Gober.       We affirm.

             First, Garris challenges the district court’s denial

of his motions for default judgment against Gober.                      The court

denied the motion upon concluding that Gober had not been served

in accordance with Fed. R. Civ. P. 4(e).                    “Absent waiver or

consent, a failure to obtain proper service on the defendant

deprives the court of personal jurisdiction over the defendant.”

Koehler v. Dodwell, 152 F.3d 304, 306 (4th Cir. 1998).                        Upon

review of the record, we agree with the district court that the

initial attempt at serving Gober, which was effected by leaving

the summons and complaint with a coworker, did not satisfy the

requirements of Rule 4(e).         Therefore, the court did not err in

denying Garris’ motions for default judgment.

             Garris next contends that the district court erred in

granting Gober summary judgment.             We review de novo a district

court’s     summary    judgment     determination,         drawing      reasonable

                                         2
inferences from the evidence viewed in the light most favorable

to the nonmoving party.         Webster v. U.S. Dep’t of Agric., 685
F.3d 411, 421 (4th Cir. 2012).              Having done so, we affirm the

grant of summary judgment for the reasons stated by the district

court.   Garris v. Gober, No. 1:10-cv-00504 (M.D.N.C., Aug. 22,

2013).

           We   therefore     affirm    the   judgment      below.    We     deny

Garris’ motions for appointment of counsel; we dispense with

oral   argument   because     the    facts    and   legal    contentions     are

adequately   presented   in    the     materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3